Title: [Diary entry: 8 December 1787]
From: Washington, George
To: 

Saturday 8th. Thermometer at 31 in the Morning—44 at Noon and 42 at Night. Clear Morning and a large white frost. The forenoon was calm but in the afternoon the wind coming briskly from the Southward it clouded & felt raw. Went a hunting after breakfast; about Noon found a fox between Muddy hole & Pincushion, which the Dogs run for some time in woods thro which there was no following them so whether they caught, or lost it is uncertain. I returned home by way of Dogue run & Frenchs. At Dogue run 5 plows were at Work. 3 Men were felling timber for rails to inclose field No. 7. The rest of the hands were getting in and husking Corn. At French’s 2 plows were at Work. The other hands, after cleaning & sending to the Mansion House the remainder of the Oats which had been tread out from the 2d. Stack (quantity 287¾ bushels and which made the whole yield of field No. 5 wch. had been in Oats, amount to 33 Acres 575¼ bushels or 17½ bushls. to the Acre) were employed in preparing and covering the yard at the Tobacco house in order to tread out the Wheat & Oats there. At Muddy hole the remainder of the Carrots in the other 10 Acres (sowed with Seed from the Mansion House) were dug & measured—yield 6 bushels only. These were very much missing, and of an inferior quality, to the orange—Much so in point of size.